         Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 1 of 12
                                                                               1919 Pennsylvania Avenue NW
                                                                               Suite 800
                                                                               Washington, DC 20006-3401

                                                                               Robert Corn-Revere
                                                                               202.973.4225 tel
                                                                               202.973.4499 fax
                                                                               bobcornrevere@dwt.com




September 4, 2019

By ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    PEN American Cntr., Inc. v. Trump, 18 Civ. 9433 (LGS)
       PLAINTIFF’S THIRD NOTICE OF SUPPLEMENTAL AUTHORITY

Dear Judge Schofield,

Plaintiff submits as supplemental authority in the above-captioned matter, with respect to Defen-
dant’s Motion to Dismiss (ECF 45) and Plaintiff’s Opposition thereto (48), the recent decision of
the United States District Court for the District of Columbia in Karem v. Trump, 2019 WL 4189624
(D.D.C. Sept. 3, 2019) (copy attached). Plaintiff PEN America filed an amicus brief in that case.
Karem v. Trump, Brief of Amicus Curiae PEN American Cntr., Inc., No. 19-cv-2514, ECF 21-1
(D.D.C. Aug. 26, 2019). The case involves the temporary suspension of the White House press
pass of PEN America member Brian Karem, who is a White House correspondent for Playboy and
a CNN contributor. The district court enjoined the suspension of Karem’s “hard pass” to White
House press facilities, finding that “even [its] temporary suspension … inflicts irreparable harm
on … First Amendment rights” when imposed in violation of constitutional limits. Karem, 2019
WL 4189624, at *1, *5-6, *8-9, *10.

The White House had notified Karem of the 30-day suspension for supposedly “fail[ing] to abide
by” previously unspecified “norms ensuring decorum and order.” Id. at *3, *7. It asserted the
action was necessary “to deter Karem and other members of the press from disrupting White House
events.” Id. at *4 (internal quotation marks omitted). However, the court noted the “uncontro-
versial point” that “government acts intended to punish … are subject to exacting scrutiny to
ensure … fair notice in a manner consistent with due process,” id. at *7, 11, and held that Karem
is likely to succeed on his claim. Thus, it preliminarily enjoined the 30-day suspension of his press
pass to prevent the imposition of further irreparable harm pending full litigation of the case. Id. at
*10-11.
        Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 2 of 12

The Honorable Lorna G. Schofield
September 4, 2019
Page 2


The holdings above are relevant to issues discussed at §§ I.A, II.A.1.c, and II.B of Plaintiff’s
Opposition to Motion to Dismiss.

                                            Respectfully submitted,




                                            Robert Corn-Revere
                                            DAVIS WRIGHT TREMAINE LLP
                                            1919 Pennsylvania Avenue, NW
                                            Suite 800
                                            Washington, DC 20006
                                            Ph: 202-973-4200; Fax: 202-973-4499
                                            bobcornrevere@dwt.com

cc: All Counsel of Record via ECF
               Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 3 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824



                                                              House Press Secretary Stephanie Grisham unlawfully
                2019 WL 4169824                               suspended his hard pass as a punishment following his
  Only the Westlaw citation is currently available.           involvement in a brief verbal altercation in the Rose
 United States District Court, District of Columbia.          Garden that was captured on video and shared widely on
                                                              the internet. As the Court will explain below, Karem has,
          BRIAN J. KAREM, Plaintiff,                          at this early stage of the proceedings, shown that he is
                     v.                                       likely to succeed on this due process claim, because the
      DONALD J. TRUMP and STEPHANIE A.                        present record indicates that Grisham failed to provide
           GRISHAM, Defendants.                               fair notice of the fact that a hard pass could be suspended
                                                              under these circumstances. Meanwhile, Karem has shown
                Civil Action No.: 19-2514                     that even the temporary suspension of his pass inflicts
                             |                                irreparable harm on his First Amendment rights. The
                   September 3, 2019                          Court therefore grants Karem’s motion for a preliminary
                                                              injunction and orders that his hard pass be restored while
Re Document No.: 2                                            this lawsuit is ongoing.




                                                                                II. BACKGROUND
             MEMORANDUM OPINION
                                                              On July 11, 2019, President Trump hosted a number of
                                                              internet influencers and personalities at the White House
RUDOLPH CONTRERAS United States District Judge                grounds at what the administration called a Social Media
                                                              Summit. At the Summit’s conclusion, the attendees were
                                                              invited to the Rose Garden to watch the President deliver
                                                              prepared remarks with the Attorney General. Unlike the
                                                              Summit itself, the remarks were open to the White House
                                                              press corps, so Brian Karem decided to go. Upon arrival
                                                              in the Rose Garden, Karem and other members of the
     GRANTING PLAINTIFF’S MOTION FOR                          press were directed to a roped-off, standing-room-only
        PRELIMINARY INJUNCTION                                press area that had been set up around the rows of chairs
                                                              where the Summit attendees were permitted to sit. Some
                                                              Summit attendees were already in their seats, and the
                                                              atmosphere became, in the words of one press member,
                                                              “unusually tense.” McAteer Decl. ¶ 12, ECF No. 2-9.
                  I. INTRODUCTION                             Certain Summit attendees began photographing the
                                                              members of the press and calling them “fake news.” Id.
*1 For decades, and across many presidential                  Among those attendees participating was former
administrations, the White House has made long-term           presidential advisor Sebastian Gorka, who at one point
press passes available to any Washington-based journalist     stood up to take a wide-frame picture of the
who regularly covers the President and can clear a Secret     press—calling it a “Fake News panorama.” Id.; Ex. 70 at
Service background check. In light of that decision to        0:05–0:08.1
make White House press facilities widely accessible, the      1      Citations to numbered exhibits refer to exhibits to the
D.C. Circuit has held that reporters have a First                    First Declaration of Theodore J. Boutrous and can be
Amendment liberty interest in possessing a long-term                 found at ECF Nos. 3–5. Citations to lettered exhibits
so-called “hard pass”—an interest that, under the Fifth              refer to exhibits to Boutrous’s Second Declaration and
Amendment, may not be deprived without due process.                  can be found at ECF No. 18.
See Sherrill v. Knight, 569 F.2d 124 (D.C. Cir. 1977).
This case involves an alleged violation of that due process
right. Plaintiff Brian Karem, a White House                   Ultimately, the President gave his remarks without
correspondent for Playboy magazine, claims that White         incident, and when he finished, he turned to walk back
               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
               Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 4 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

into the White House. Karem called out in an attempt to      inadvertently) standing on the other side of the
ask the President a question, but the President ignored it   press-area’s demarcating rope, which had at some point
and went inside. Ex. 60 at 0:00–0:09. Karem’s question       fallen to the ground. Id. A Secret Service agent quickly
did, however, draw a reaction from some of the Summit        noticed and approached Karem, who stepped back into
attendees. One shouted, “He talked to us, the real news.”    the press area. Id. at 0:54–1:01. Karem and the agent then
Id. at 0:10–0:12. Another said sarcastically, “Don’t be      spoke for a few seconds, but the substance of their
sad, don’t be sad.” Id. at 0:13–0:15. Karem responded by     conversation is not audible in the various video
smiling and making what was apparently a joke.               recordings. E.g., id. at 0:54–1:01.
Gesturing toward the seated Summit attendees, he said,
“This is a group eager for demonic possession,” before       A few minutes later, after leaving the Rose Garden,
saluting and turning away. Ex. 61 at 0:01–0:06.              Karem saw Gorka again—this time in the White House’s
                                                             Palm Room. Karem walked over, put his left hand on
*2 Karem’s statement drew laughter from several of the       Gorka’s right arm, and tried to explain that, in making his
attendees, but Gorka took it differently. Seated a number    earlier comment, he had only meant that he wanted to
of rows in front of Karem’s position in the press area,      talk. See Ex. 63 at 2:59–3:02. Gorka, however, disagreed,
Gorka turned around in his chair and yelled, “And you’re     which prompted Karem to raise his right index finger and
a ‘journalist,’ right?”—making air quotes with his hands.    repeat, “I said ‘talk.’ ” Id. at 3:04–3:05. Gorka, who
Ex. 60 at 0:21–0:25. With the event having concluded,        noticed that a White House staffer was trying to usher all
Gorka and other seated attendees began to stand, and as      press out of the room, responded by repeatedly saying to
they did so, Karem said, “Hey come on over here and talk     Karem, “You’re done.” Id. at 3:02–3:12. Recognizing that
to me, brother, or we can go outside and have a long         he had to leave, Karem tried to shake hands, but Gorka
conversation.”      Ex.   61    at   0:10–0:14. Karem        refused, so Karem walked away. Id. at 3:12–3:26.
simultaneously motioned backward with his right thumb
over his shoulder and raised his eyebrows. Id.               Karem subsequently did not hear anything from the White
                                                             House about the incident for three weeks, and during that
By the time Karem had finished his sentence, Gorka was       time period, he continued to attend press events on White
walking briskly toward him across the Rose                   House grounds. See Karem Decl. ¶¶ 37–38, ECF No. 2-5.
Garden—shouting, “Are you threatening me now in the          On Friday, August 2, though, he received a letter from
White House? In the Rose Garden? You are threatening         White House Press Secretary Stephanie Grisham
me in the Rose Garden?” Ex. 60 at 0:29–0:36. As Gorka        informing him that she had “made a preliminary decision
approached, Karem took a few steps forward himself, but      to suspend [his] hard pass for 30 days due to [his] conduct
remained within the roped-off press area. Ex. 61 at          at the press event in the Rose Garden on July 11, 2019.”
0:16–0:21. Karem, his voice now slightly quieter,            Ex. 4 at 1. That letter acknowledged that the White House
explained “I said I’d be happy to talk to you.” Id. at       “had not previously thought that a set of explicit rules was
0:17–0:19. Gorka, still yelling, responded, “You are a       necessary to govern behavior by members of the press at
punk! You’re not a journalist! You’re a punk!” Id. at        White House press events,” but Grisham reasoned that
0:20–0:24. Gorka then turned and walked away, at which       there “had previously been a widely shared understanding
time some of the Summit attendees began chanting,            that (1) members of the press, at all times at White House
“Gorka! Gorka! Gorka!” Ex. 62 at 0:01–0:08. While            press events, must act professionally, maintain decorum
Gorka walked away and the crowd’s chant was ongoing,         and order, and obey instructions from White House staff,
Karem raised the volume of his voice again, and twice        and (2) disruptive behavior that interferes with the
said to Gorka, “Go home,” before shouting “Hey Gorka,        conduct of a press event or is otherwise a breach of
get a job!” Ex. 61 at 0:23–0:29.                             professional decorum—including but not limited to
                                                             taunting other members of the press, White House
Moments later, another one of the Summit attendees, who      officials, or guests in an effort to provoke a
was filming the scene on his phone, said loudly to Karem,    confrontation—is prohibited.” Id.
“Hey, just for the record he’d kick your punk ass” (“he”
meaning Gorka). Id. at 0:31–0:37; Ex. 62 at 0:09–0:11.       *3 Karem, Grisham’s letter explained, had “failed to
From others in the crowd, this remark prompted a mixture     abide by these basic norms ensuring decorum and order”
of laughs and groans—and even an exasperated “Oh my          by making “an apparent attempt to escalate ... verbal
God.” Ex. 62 at 0:11–0:14. Karem, meanwhile, responded       taunts to a physical confrontation.” Id. That kind of
to the remark by taking a couple of steps to his right and   “disruptive behavior violated the basic standards
saying, “And that’s the measure of everything, isn’t it?”    governing such events and” was, in Grisham’s
Ex. 60 at 0:48–0:53. By this time, Karem was (perhaps        “preliminary judgment, sufficient factual basis to suspend

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    2
               Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 5 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

[Karem’s] hard pass for 30 days.” Id. at 2. The letter gave     credited Karem’s assertion that he approached Gorka in
Karem a deadline of 5:00 pm on Monday, August 5—one             the Palm Room in order to make peace with him. See id.
business day—to respond in writing and with any                 at 5. But she stressed that “Karem ignored a White House
additional material he wished Grisham to consider. Id.          staffer’s repeated directions to leave,” and she explained
                                                                that, when “Gorka made clear that he would not shake ...
In a letter delivered that following Monday, Karem              Karem’s hand,” Karem “turned this exchange into a
disputed Grisham’s factual characterization of the July 11      confrontation as well” by “wagg[ing] his finger in ...
incident, argued that revoking his pass would be                Gorka’s face.” Id.
unconstitutional, and asked Grisham to reconsider her
decision. See Ex. 5. Karem’s counsel also requested the         In light of these findings, Grisham reached the conclusion
chance to meet with Grisham “to discuss these issues            that “Karem’s actions, as viewed by a reasonable
prior to [her] making a final decision.” Id. at 1 n.1.          observer, (1) insulted invited guests of the White House,
Grisham granted that request and met with Karem’s               (2) threatened to escalate a verbal altercation into a
lawyers at the White House on Thursday, August 8. See           physical one to the point that the Secret Service deemed it
Karem Decl. ¶ 45. Though Karem chose not to attend the          prudent to intervene, and (3) re-engaged with ... Gorka in
meeting, Grisham allowed him to submit a supplemental,          what quickly became a confrontational manner while
written version of his story the following day, August 9.       repeatedly disobeying a White House staffer’s instruction
See Exs. 8, 9.                                                  to leave.” Id. at 8. Citing as authority only her preliminary
                                                                decision letter sent to Karem on August 2, Grisham
One week later, on Friday, August 16, Grisham sent              deemed Karem’s conduct, when “taken as a whole,”
Karem a thirteen-page letter confirming that she had “now       violative of the “widely-shared understanding that at all
made a final determination to suspend [his] hard pass for       times at White House press events, members of the press
30 days.” Ex. 10 at 1. The letter began by laying out the       must act professionally, maintain decorum and order, and
process that Grisham had followed in making her decision        obey instructions from White House staff.” Id.
and the evidence she had considered. That evidence was
limited to: (1) seven publicly available online videos,         *4 As a result, Karem’s behavior “require[d] a response to
“which show[ed] multiple angles of the incidents”; (2)          ensure that it [did] not happen again.” Id. Grisham
“[t]he observations of the U.S. Secret Service agent” who       explained that she had “carefully considered a range of
had spoken to Karem in the Rose Garden; (3) Karem’s             potential responses ..., including permanently revoking
initial August 5 response; (4) the August 8 in-person           [Karem’s] hard pass, temporarily suspending his hard
meeting with Karem’s lawyers; and (5) Karem’s                   pass, providing a written warning, and taking no action.”
supplemental response provided on August 9. Id. at 3.           Id. But permanent revocation, she decided, “would be too
Grisham confirmed that she “ha[d] not conducted, and            great a punishment for the conduct involved,” while
ha[d] not relied on, interviews with any other witnesses.”      taking no action or issuing a warning “would be
Id.                                                             insufficient to deter ... Karem and other members of the
                                                                press from disrupting White House events.” Id. Thus, a
The letter then provided a detailed recitation of Grisham’s     temporary thirty-day suspension was “an appropriate
factual findings, beginning with the conclusion of the          response,” as it “impose[d] no greater a restriction than
President’s remarks in the Rose Garden and ending with          [was] necessary for an effective sanction.” Id.
Karem and Gorka’s discussion in the Palm Room. Id. at
3–8. In recounting the events, Grisham found that               Grisham’s decision went into effect immediately on
Karem’s “demonic possession” comment could not                  August 16, so Karem brought this lawsuit against the
“credibly be understood as mere light-hearted comedy”           President and Grisham the following Tuesday, August 20.
because it “denigrated the mental state of the gathered         The same day, he filed the present motion for temporary
audience.” Id. at 5–6. Regardless of subjective intent, the     restraining order (“TRO”) and preliminary injunction,
comment        was     therefore       “inappropriate    and    seeking the immediate restoration of his hard pass. The
unprofessional.” Id. at 6. Grisham also rejected Karem’s        Court held a hearing on both the TRO and the preliminary
contention that his “invitation ... to ‘go outside and have a   injunction on August 27, 2019, and both matters are now
long conversation’ ” was “an effort to de-escalate by           ripe for consolidated disposition.
making a genuine invitation for a conversation in another
forum.” Id. at 6. Rather, according to Grisham, Karem’s
body language and the contemporaneous reactions of
those around him indicated that the comment was “an
invitation to a physical altercation.” Id. Finally, Grisham

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
                Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 6 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

                      III. ANALYSIS                              providing appropriate procedural protections”—usually in
                                                                 the form of notice and some kind of opportunity to contest
“A party seeking a preliminary injunction must make a            the decision. E.g., Atherton v. D.C. Office of Mayor, 567
‘clear showing that four factors, taken together, warrant        F.3d 672, 689 (D.C. Cir. 2009).
relief: likely success on the merits, likely irreparable harm
in the absence of preliminary relief, a balance of the           *5 As the Court will eventually explain, the first doctrine
equities in its favor, and accord with the public interest.’ ”   is alone sufficient to show that Karem is likely to succeed
League of Women Voters of the U.S. v. Newby, 838 F.3d            on the merits of his due process claim in this case. But
1, 6 (D.C. Cir. 2016) (quoting Pursuing Am.’s Greatness          before getting there, it makes sense to first review the
v. FEC, 831 F.3d 500, 505 (D.C. Cir. 2016)). Courts in           decision in Sherrill v. Knight, 569 F.2d 124 (D.C. Cir.
this circuit used to weigh these four factors through            1977), on which Karem relies heavily in support of both
application of a “sliding-scale” analysis, under which “a        his vagueness and procedural due process arguments.
strong showing on one factor could make up for a weaker          Sherrill involved a challenge to the same White House
showing on another.” Id. at 7 (quoting Sherley v. Sebelius,      press pass system at issue here: the plaintiff (Sherrill)
644 F.3d 388, 392 (D.C. Cir. 2011)). But the validity of         applied for a hard pass, but his application was denied
that approach is now in question following the Supreme           without notice and without any explanation as to why. Id.
Court’s decision in Winter v. Natural Resources Defense          at 126. When Sherrill inquired about his application, the
Council, Inc., 555 U.S. 7 (2008). See, e.g., Sherley, 644        Secret Service refused to provide any additional
F.3d at 392–93. The D.C. Circuit has “suggested, without         information or disclose the standard it used for
deciding, that Winter should be read to abandon the              considering applications, so Sherill sued, alleging that
sliding-scale analysis in favor of a ‘more demanding             denial of the pass under those circumstances was
burden’ requiring plaintiffs to independently demonstrate        unconstitutional. Id. at 127–28.
both a likelihood of success on the merits and irreparable
harm.” Standing Rock Sioux Tribe v. U.S. Army Corps of           In ultimately ruling for Sherrill, the D.C. Circuit began its
Eng’rs, 205 F. Supp. 3d 4, 26 (D.D.C. 2016) (citing              analysis by concluding that reporters have a First
Sherley, 644 F.3d at 392–93; Davis v. Pension Benefit            Amendment liberty interest in White House hard passes,
Guar. Corp., 571 F.3d 1288, 1292 (D.C. Cir. 2009)).              which triggers due process protections. In its opinion, the
                                                                 circuit acknowledged that the public has no general right
                                                                 of access to the White House, see id. at 129 & n.15 (citing
                                                                 Zemel v. Rusk, 381 U.S. 1, 16–17 (1965)), and that the
                                                                 President certainly has the “discretion ... to grant
                                                                 interviews or briefings with selected journalists” without
                                                                 giving the “opportunity to all,” id. at 129. Indeed, the
         A. Likelihood of Success on the Merits
                                                                 circuit stressed that Sherrill’s claim was “not premised
In his preliminary injunction motion here, Karem argues          upon the assertion that the White House must open its
that he is likely to succeed on both a Fifth Amendment           doors to the press, conduct press conferences, or operate
due process claim and an independent First Amendment             press facilities.” Id. The hard pass system, however,
free speech claim. He focuses primarily on the due               presented “a situation where the White House ha[d]
process issue, though, so the Court begins there.                voluntarily decided to establish press facilities for
                                                                 correspondents who need to report therefrom.” Id. And
Karem’s due process claim appears to be grounded in two          the circuit reasoned that, because “White House press
related doctrines, which he contends converge or intersect       facilities have been made publicly available as a source of
under the facts of this case. The first is the vagueness         information for newsmen, the protection afforded
doctrine, which instructs that “[a] conviction or                newsgathering under the first amendment guarantee of
punishment fails to comply with due process if the statute       freedom of the press, requires that ... access not be denied
or regulation under which it is obtained ‘fails to provide a     arbitrarily or for less than compelling reasons.” Id.
person of ordinary intelligence fair notice of what is           (internal citations and footnote omitted). “This first
prohibited, or is so standardless that it authorizes or          amendment interest,” the circuit said, “undoubtedly
encourages seriously discriminatory enforcement.’ ” FCC          qualifies as liberty which may not be denied without due
v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012)       process of law under the fifth amendment.” Id. at 130–31.
(quoting United States v. Williams, 553 U.S. 285, 304
(2008)). The second doctrine is procedural due process,          Having concluded “that both first and fifth amendment
which prohibits the government from depriving “an                concerns [were] heavily implicated,” the court in Sherrill
individual of a liberty or property interest without             then proceeded to make what appear to be two

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
               Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 7 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

independent, alternative holdings. Id. at 128. First,           notice was nonetheless defective. And he contends that he
although the circuit accepted that protection of the            was provided insufficient opportunity to respond before
President was a compelling interest that could permissibly      Grisham issued her final decision.
justify the denial of a pass, the court took issue with the
fact that the “standard for denial of a press pass ha[d]        Defendants, for their part, question whether Sherrill
never been formally articulated or published.” Id. at 130.      applies at all to this case—arguing briefly that Sherrill has
And it reasoned that the phrase that the Secret Service         no relevance outside the context of the Secret Service
first put forward during litigation—“reasons for                denying a hard pass application for security reasons. See
security”—was “unnecessarily vague and subject to               Defs.’ Opp’n at 15–16, ECF No. 15. But Defendants fail
ambiguous interpretation.” Id. As a result, the phrase did      to explain why the due process concerns are any different
“not inform the public or other potential applicants of the     on these facts, involving the same kind of liberty interest
basis for exclusion of journalists from White House press       in a hard pass. Plus, another district court in this
facilities.” Id. To resolve that problem, the Court ordered     jurisdiction recently found that Sherrill did apply to the
the Secret Service to “publish or otherwise make publicly       revocation of a pass by White House personnel. See
known the actual standard employed in determining               Transcript of Mot. Hr’g at 6, Cable News Network, Inc. v.
whether an otherwise eligible journalist [would] obtain a       Trump, No. 18 Civ. 2610 (D.D.C. Nov. 16, 2018), ECF
White House press pass.” Id. That published standard did        No. 22. Absent a more developed argument from
not need to be a “detailed articulation of narrow and           Defendants, this Court sees no reason to differ from that
specific standards or [a] precise identification of all the     court’s conclusion.
factors which [could] be taken into account.” Id. It did,
however, need to “specify in a meaningful way the basis         Defendants then appear to argue that even if Sherrill does
upon which the persons [would] be deemed security               apply, it does not provide the basis for a vagueness or fair
risks,” so as to “allow meaningful judicial review of           notice challenge like the one Karem has brought. See
decisions to deny press passes.” Id.                            Defs.’ Opp’n at 16, 23–24; Hrg. Tr. at 43, ECF No. 24.
                                                                Although the rationale underlying this contention is not
*6 Second, the circuit went on to address the question of       entirely clear, the Court’s best guess is that Defendants
“what process [was] due” under the Fifth Amendment              view Sherrill’s vagueness language as non-binding dicta.
before an application could be formally denied. Id. at 131      As the Court noted above, though, Sherill indicates that
(quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).        the circuit made two independent and alternative
The court concluded that applicants were entitled to            holdings. The opinion’s conclusion references both the
“notice of the factual bases for denial, an opportunity for     need for explicit standards and the need for procedural
the applicant to respond to these, and a final written          protections. Sherrill, 569 F.2d at 131 (“Having
statement of the reasons for denial.” Id. at 130. The first     determined that appellants’ failure to articulate and
two of these procedural protections provided “a minimum         publish an explicit and meaningful standard governing
prerequisite for ensuring that the denial” was not “based       denial of White House press passes for security reasons,
on arbitrary or less than compelling reasons.” Id. at 131.      and to afford procedural protections to those denied
And a final written statement was “necessary in order to        passes, violates the first and fifth amendments, we
assure that the agency ha[d] neither taken additional,          affirm.”). This distinction matters because it is
undisclosed information into account, nor responded             well-established that an alternative holding is not dicta but
irrationally to matters put forward by way of rebuttal or       rather binding precedent. See, e.g., Ass’n of Battery
explanation.” Id.                                               Recyclers, Inc. v. EPA, 716 F.3d 667, 673 (D.C. Cir.
                                                                2013); Hitchcock v. Sec’y, Fla. Dep’t of Corr., 745 F.3d
As Karem seems to see it, the first of Sherrill’s alternative   476, 484 n.3 (11th Cir. 2014) (citing Massachusetts v.
holdings was grounded in vagueness and the second in            United States, 333 U.S. 611, 623 (1948); Richmond Screw
procedural due process. He argues that either holding           Anchor Co. v. United States, 275 U.S. 331, 340 (1928);
entitles him to relief. With respect to vagueness, Karem        United States v. Title Ins. & Trust Co., 265 U.S. 472, 486
contends that Grisham’s decision was not based on any           (1924)). The Court is therefore obligated to follow
meaningful standard that was articulated or publicly            Sherrill in its entirety.
known before July 11. Thus, he claims to have had no fair
notice that his conduct was sanctionable through                *7 In any event, Sherrill is not the only case on which
revocation of his hard pass. As for procedural due              Karem relies for his fair notice and vagueness
process, Karem acknowledges that he was informed of the         argument—a fact that makes for a good segue into the
factual basis for the revocation before his pass was            specifics of Karem’s claim. Citing FCC v. Fox, 567 U.S.
formally suspended on August 16, but he argues that such        239, and a number of other cases involving vagueness

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
               Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 8 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

challenges and challenges to punitive damages awards,               however, we have decided not to frame such rules in
Karem makes what is in the abstract an uncontroversial              the hope that professional journalistic norms will
point: government acts intended to punish, he says, are             suffice to regulate conduct in those places. If
subject to exacting scrutiny to ensure that regulated               unprofessional behavior occurs in those settings, or if a
parties are provided fair notice in a manner consistent             court should decide that explicit rules are required to
with due process. And pointing to Grisham’s August 16               regulate conduct even there, we will be forced to
final decision letter, Karem contends that the revocation           reconsider this decision.
of his hard pass was precisely such an act intended to
punish. The letter states that Karem’s conduct                      The White House’s interaction with the press is, and
“warrant[ed] a significant sanction,” Ex. 10 at 13, in order        generally should be, subject to a natural
to “deter[ ] ... Karem and other members of the press from          give-and-take.... It would be a great loss for all if,
disrupting White House events,” id. at 8. See also id. at           instead of relying on the professionalism of White
8–9, 10 n.44, 12 (further references to “punishment,”               House journalists, we were compelled to devise a
“sanction,” and deterrence). Karem then directs the Court           lengthy and detailed code of conduct for White House
to Grisham’s August 2 preliminary decision letter, which            events.
he says concedes that “no set of explicit rules” had existed
before the July 11 incident in the Rose Garden. See Ex. 4       Id. at 2. Such extensive language, Defendants say, should
at 1 (“The White House ... had not previously thought that      have made Karem and other reporters aware that they had
a set of explicit rules was necessary to govern behavior by     to behave professionally or risk losing their hard pass.
members of the press at White House press events.”).            2        This specific document was entered into the record at
That August 2 letter instead cites “a widely shared                      the August 27 hearing on Karem’s motion, but a nearly
understanding” of appropriate conduct, id., which Karem                  identical document was filed as an exhibit to
says plainly contravenes Sherrill’s instruction that an                  Defendants’ opposition. See Defs.’ Opp’n Ex. 2, ECF
“explicit and meaningful standard” regulating hard passes                No. 15-2.
must be “articulate[d] and publish[ed],” 569 F.2d at 131,
as well as the more general principle that a regulatory
punishment does not comply with due process if it “fails        As an initial matter, the Court notes that Grisham herself
to provide a person of ordinary intelligence fair notice of     did not reference the Acosta Letter in either her August 2
what is prohibited,” Fox, 567 U.S. at 253 (quoting              preliminary decision or August 16 final decision letters,
Williams, 553 U.S. at 304).                                     which casts some doubt on whether she thought that the
                                                                Acosta Letter provided any meaningful notice. But setting
In response, Defendants do not dispute that Grisham’s           that aside, there are at least two additional, more
aim was punitive, but they argue that the White House           fundamental problems with the Acosta Letter, each of
had provided reporters prior notice of what would be            which renders the letter insufficient for due process
acceptable. Defendants point to a separate letter issued to     purposes.
the press corps in November 2018 in the aftermath of a
different lawsuit involving the revocation of CNN               First, the letter’s language, taken in its entirety, is
reporter Jim Acosta’s hard pass. See Press Statement from       ambiguous as to whether the White House even intended
Sarah Sanders, White House Press Secretary (Nov. 19,            to regulate events other than formal press conferences.
2018).2 That letter, which the parties refer to as the          Indeed, by expressly limiting the scope of the
“Acosta Letter,” provides a list of three rules to govern       promulgated rules—including the warning about the
reporter conduct at formal White House press                    “suspension or revocation of ... hard pass[es]”—to formal
conferences, and it states that “[f]ailure to abide” by those   press conferences, the White House arguably suggested
rules “may result in suspension or revocation of the            that it was not going to police reporter behavior at other
journalist’s hard pass.” Id. at 1–2. Defendants concede,        events, unless “unprofessional behavior occur[red]” and it
however, that those rules did not apply at the July 11          was “forced to reconsider [its] decision” by publishing
event in the Rose Garden because that event was not a           explicit rules. Id. Likewise, the Acosta Letter’s use of the
press conference. Instead, Defendants cite to other             word “norms”—which are typically considered
language further down in the letter, which states:              non-binding—could be read to mean that the White
                                                                House did not, at the time of the letter, contemplate the
  We are mindful that a more elaborate and                      imposition of punishments for purportedly unprofessional
  comprehensive set of rules might need to be devised,          conduct at events other than press conferences. Cf. BMW
  including, for example, for journalist conduct in the         of N. Am., Inc. v. Gore, 517 U.S. 559, 574 (1996) (stating,
  open (non-press room) areas inside and outside the            in context of holding punitive damages award excessive
  White House and for Air Force One. At this time               under Due Process Clause, that “[e]lementary notions of
                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
               Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 9 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

fairness enshrined in our constitutional jurisprudence          any contextual guideposts, “professionalism,” standing
dictate that a person receive fair notice not only of the       alone, remains too murky to provide fair notice here. Cf.
conduct that will subject him to punishment, but also the       United States v. Bronstein, 849 F.3d 1101, 1108–09 (D.C.
severity of the penalty that a State may impose”). Is this      Cir. 2017) (using context of statute to conclude that
the only way to interpret the letter? Maybe not, but the        statute’s use of “harangue” and “oration” referred to
relevant language is, at a minimum, open to                     “public speeches that tend to disrupt the [Supreme]
interpretation. And on the issue of whether fair notice was     Court’s operations, and no others”). What is deemed
provided, such ambiguity works against Defendants as the        “professional” behavior in the context of a state dinner
regulating party. See Fox, 567 U.S. 239 at 256–57               may be very different from what is considered
(concluding that agency’s prior statement that particular       “professional” behavior during a performance by James
conduct “might well raise a serious question” under             Brown.
relevant statutory prohibition did not suffice for fair
notice).                                                        Next, Defendants appear to argue that, even if the
                                                                meaning of “professionalism” may be debatable in certain
*8 Second, even if the Acosta Letter was clear that certain     instances, Karem’s behavior was clearly unprofessional in
conduct outside of press conferences could be punishable        this instance. This contention appears to be grounded in
through revocation of a hard pass, the standard it provides     the notion that “a plaintiff who ‘engages in some conduct
is “unnecessarily vague and subject to ambiguous                that is clearly proscribed cannot complain of the
interpretation.” Sherrill, 569 F.2d at 130. The letter refers   vagueness of the law as applied to the conduct of others.’
only to “professional journalistic norms,” Acosta Letter at     ” Kadi v. Geithner, 42 F. Supp. 3d 1, 39 (D.D.C. 2012)
2, which is just as amorphous as the “reasons for security”     (quoting Vill. of Hoffman Estates v. Flipside, Hoffman
language that the D.C. Circuit found insufficient in            Estates, Inc., 455 U.S. 489, 495 (1982)). Again, though,
Sherrill, 569 F.2d at 130. Though “professionalism” has a       “professionalism” is context-dependent, and Karem has
well-known common meaning, it is inherently subjective          provided some evidence that White House press events
and context-dependent. Such abstract concepts may at            are often freewheeling and that aggressive conduct has
times indicate what is allowed and disallowed at the            long been tolerated without punishment. That evidence
furthest margins, but they do not clearly define what is        includes a characterization of the White House press
forbidden or permitted in common practice within those          corps as “an unruly mob of reporters.” Ex. C at 5. It
margins. The vagueness doctrine guards against this             includes stories of how journalists have “rudely
danger by ensuring that regulated parties are able to           interrupted” presidents and “berated” press secretaries,
discern, as a practical matter, “what is required of them so    Ex. D at 1; have “breach[ed] etiquette” by “heckling”
they may act accordingly.” Fox, 567 U.S. at 253.                during presidential remarks, Ex. I at 1; and have shouted
                                                                questions at the conclusion of Rose Garden events,
Defendants’ initial response is that similarly broad            drawing the ire of honored guests in attendance, see Ex. E
standards are often enforced in other environments,             at 2; Ex. C at 4. The evidence even includes an account of
including courtrooms. See, e.g., D.D.C. Local Rules,            how two reporters once “engaged in a shoving match over
App’x B, D.C. Bar Voluntary Standards for Civility in           positions in the briefing room.” Ex. C at 5. This kind of
Professional Conduct (Lawyers may “not engage in                behavior may have occasionally led the White House to
conduct that offends the dignity and decorum of judicial        speak with reporters’ employers, see Donaldson Decl. ¶ 4,
proceedings, brings disorder or disruption to the               ECF No. 2-6, but it apparently never resulted in the
courtroom, or undermines the image of the legal                 revocation or suspension of a hard pass,3 see id. ¶ 5;
profession”). The rules to which Defendants cite,               Gillman Decl. ¶ 8, ECF No. 2-8. And, as noted above, the
however, are tailored to discrete, identifiable, and            Acosta Letter does not unambiguously signal a departure
objectively testable goals—like preventing the disruption       from that regime. In fact, the letter could reasonably be
of judicial proceedings. In this sense, the rules that          read to mean that the pre-existing regime would be
Defendants cite actually help illustrate a chief problem        maintained for the time being.
with the Acosta Letter’s standard: it did not identify with     3      It should be noted that this evidence will be by no
any degree of precision the scope of its applicability with            means conclusive as this case moves forward. But “a
respect to context. The Acosta Letter merely referred to               preliminary injunction is customarily granted on the
“White House events” in “the open (non-press room)                     basis of procedures that are less formal and evidence
areas inside and outside the White House and ... Air Force             that is less complete than in a trial on the merits.” Univ.
One.” Acosta Letter at 2. But unlike judicial proceedings,             of Texas v. Camenisch, 451 U.S. 390, 395 (1981); see
which are consistent in their solemnity, “White House                  also Mullins v. City of New York, 626 F.3d 47, 52 (2d
events” appear to vary greatly in character. Thus, without             Cir. 2010) (“[S]ix of our sister circuits have permitted
                                                                       district courts to rely on hearsay evidence for the

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
              Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 10 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824


       limited purpose of determining whether to award a           4      Sherrill does not articulate a precise standard of review
       preliminary injunction.”). Also, the Court notes that              that courts should apply to hard pass determinations,
       much of Karem’s evidence on this issue was submitted               but it states that access should “not be denied arbitrarily
       with his reply brief. The Court finds this evidence to be          or for less than compelling reasons” and that courts
       proper rebuttal evidence because it responds to the                should “be appropriately deferential to the Secret
       argument in Defendants’ opposition that Karem had                  Service’s determination of what justifies the inference
       “actual notice of the basic prohibition against shouting           that an individual constitutes a potential risk to the
       at guests or starting fights in the White House.” Defs.’           physical security of the President or his family.” 569
       Opp’n at 23. And consideration of the evidence in this             F.2d at 129–30. Even if the use of the word “arbitrary”
       case is not unjust because Defendants had the                      meant a particularly deferential standard, the Court
       opportunity to respond to the new evidence either at the           does not find the evidence to support the conclusion
       hearing on Karem’s motion, or by seeking leave to file             that a reasonable person would have believed Karem to
       a sur-reply. See Ben-Kotel v. Howard Univ., 319 F.3d               be genuinely threatening a physical altercation.
       532, 536 (D.C. Cir. 2003).


                                                                   This is not to say, necessarily, that Karem or any of the
*9 Defendants, meanwhile, have submitted no evidence in            other July 11 guests were constitutionally entitled to
support of their contention that Karem’s conduct was               engage in this conduct in the Rose Garden; the Court does
clearly proscribed under the existing “professionalism”            not reach, and takes no position, on Karem’s independent
policy. They instead rest entirely on Grisham’s August 16          First Amendment free speech claim. As the Court has
letter and its conclusions that “Karem’s actions, as viewed        said, though, this context matters in determining what was
by a reasonable observer, (1) insulted invited guests of the       deemed acceptable. Taking into account all of the
White House, (2) threatened to escalate a verbal                   evidence in the present record, the Court cannot conclude
altercation into a physical one to the point that the Secret       that Karem’s behavior was clearly proscribed by the
Service deemed it prudent to intervene, and (3)                    Acosta Letter’s standard, or even by any widely
re-engaged with ... Gorka in what quickly became a                 understood standard of “professionalism” or “decorum”
confrontational manner while repeatedly disobeying a               within the context of such an unruly event.
White House staffer’s instruction to leave.” Ex. 10 at 8.
But in light of the evidence that Karem has presented the          Finally, the Court should briefly take note of Sherrill’s
first and third conclusions do not seem clearly                    instruction that due process does not require a “detailed
sanctionable in the context of the White House press               articulation of narrow and specific standards” governing
corps. And the second conclusion is not supported by the           hard passes, or “a precise identification of all the factors”
various video recordings of the July 11 incident. No               that could “be taken into account.” 569 F.2d at 130. The
doubt, Karem’s remark that he and Gorka could “go                  Court’s conclusion here, based on a preliminary record,
outside and have a long conversation,” id. at 3, was an            imposes no such requirement. Indeed, just as the Sherrill
allusion to a physical altercation, but the videos make            court recognized that there was a meaningful difference
clear that it was meant as an irreverent, caustic joke and         between a “reasons for security” standard and “the
not as a true threat. And the videos belie the notion that a       principle of whether the applicant presents a potential
Secret Service agent had to intervene to prevent a fight:          source of physical danger to the President and/or his
the agent walks right past Karem as the exchange with              immediate family,” id. at 130, this Court recognizes that
Gorka is concluding (before returning upon hearing                 there could be a significant difference between the Acosta
someone call Karem a “punk ass”). See Ex. 63 at                    Letter’s “professionalism” standard and the guidelines
0:30–0:36; Ex. 61 at 0:23–0:27. Rather, Karem and Gorka            provided in Grisham’s August decision letters. Those
each had ample opportunity to initiate a physical                  August letters avoid “narrow and specific standards” and
altercation, and they each made the decision not to.4 Plus,        still provide more guidance than the Acosta Letter: they
Karem’s interaction with Gorka in the Rose Garden was              reference, in addition to professionalism, “obey[ing]
brief—about twenty seconds, see Ex. 63 at                          instructions from White House staff,” “taunting,”
0:09–0:31—and it came after the President’s remarks had            “provok[ing] confrontation[s],” “disruptive behavior,”
concluded. This event was also one where jocular insults           and “decorum and order,” Ex. 4 at 2; see also Ex. 10 at 8.
had been flying from all directions. See, e.g., Ex. 60 at
0:10–0:15; Ex. 61 at 0:31–0:37; Ex. 70 at 0:05–0:08;               Of course, the Court need not decide whether those
McAteer Decl. ¶ 12. There is no indication in the record           guidelines would survive a vagueness or First
that other offenders were reprimanded, or even told to             Amendment challenge, because they had not been
stop.                                                              promulgated at the time Karem’s conduct occurred. And
                                                                   for purposes of the vagueness doctrine, the time the

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
              Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 11 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

relevant conduct occurred matters, because due process
requires that “regulated parties ... know what is required    It is not merely an abstract, theoretical injury, either. As
of them so they may act accordingly.” Fox, 567 U.S. at        Sherrill recognized, “where the White House has
253. On the present record, the Court concludes that          voluntarily decided to establish press facilities” that are
Karem is likely to succeed on his claim that he was not       “open to all bona fide Washington-based journalists,” the
provided such fair notice in this case.                       First Amendment requires “that individual newsmen not
                                                              be arbitrarily excluded from sources of information.” 569
                                                              F.2d at 129–30. Such exclusion is precisely what Karem
                                                              is suffering here. His First Amendment interest depends
                                                              on his ability to freely pursue “journalistically productive
                                                              conversations” with White House officials. Gillman Decl.
                                                              ¶ 12. Yet without his hard pass, he lacks the access to
                  B. Irreparable Harm                         pursue those conversations—even as an eavesdropper.
                                                              And given that the news is time-sensitive and occurs
*10 Having demonstrated a likelihood of success on the
                                                              spontaneously, that lack of access cannot be remedied
merits, Karem must next show that he is likely to suffer
                                                              retrospectively. See Transcript of Mot. Hr’g at 13, Cable
“irreparable harm in the absence of preliminary relief.”
                                                              News Network, Inc., No. 18 Civ. 2610, ECF No. 22
League of Women Voters, 838 F.3d at 6 (quoting
                                                              (“Each day that [the reporter] is deprived of that interest
Pursuing Am.’s Greatness, 831 F.3d at 505). That harm
                                                              without the process prescribed by the court in Sherrill, he
“must be unrecoverable; it must be ‘both certain and
                                                              suffers a harm that cannot be remedied in retrospect.”).
great; [and] it must be actual and not theoretical.’ ” Cal.
                                                              Indeed, the only way to remedy the injury is to return the
Ass’n of Private Postsecondary Schs. v. DeVos, 344 F.
                                                              hard pass and the access that comes with it. Under those
Supp. 3d 158, 170 (D.D.C. 2018) (alteration in original)
                                                              circumstances, Karem’s First Amendment injury
(quoting Wis. Gas. Co. v. Fed. Energy Regulatory
                                                              undoubtedly constitutes a concrete, unrecoverable harm
Comm’n, 758 F.2d 669, 674 (D.C. Cir. 1985)). To make
                                                              sufficient to warrant preliminary relief.
the harm showing here, Karem contends that each day
that goes by without his hard pass constitutes a concrete
injury to his First Amendment rights. And he stresses the
practical effect of stripping a reporter of a hard pass:
without access to the building, Karem says, he effectively
cannot perform the duties of a White House
correspondent because he lacks the ability to observe         C. The Balance of the Equities and the Public Interest
events firsthand and to ask questions of White House
officials. See, e.g., Gillman Decl. ¶¶ 9–16; Karem Decl.      Typically, Karem would need to make two additional
¶¶ 49–50. In response, Defendants argue that any injury       showings in order to establish that a preliminary
that Karem has suffered is procedural in nature—the           injunction is warranted. The first would be a “balance of
implication seeming to be that such injury is not             the equities in [his] favor,” League of Women Voters, 838
“unrecoverable” in a manner that requires immediate           F.3d at 6 (quoting Pursuing Am.’s Greatness, 831 F.3d at
restoration of Karem’s hard pass. See Defs.’ Opp’n at 44;     505), meaning a showing that the requested relief would
Hrg. Tr. at 40.                                               “not substantially injure other interested parties,” id. at 12
                                                              (quoting Chaplaincy of Full Gospel Churches v. England,
Defendants’ argument cannot be squared with Sherrill,         454 F.3d 290, 297 (D.C. Cir. 2006)). The second would
though, which makes clear that while the constitutional       be a showing that the requested relief would “accord with
violation here may have been procedural in nature, the        the public interest.” Id. at 6 (quoting Pursuing Am.’s
constitutional injury has substantive components rooted in    Greatness, 831 F.3d at 505). These two considerations
the First Amendment. See 569 F.2d at 131 (“[T]he interest     merge into one, however, when the government is the
of a bona fide Washington correspondent in obtaining a        non-moving party. See Nken v. Holder, 556 U.S. 418, 435
White House press pass is protected by the first              (2009).
amendment.”). And “[t]he loss of First Amendment
‘freedoms, for even minimal periods of time,                  *11 Here, Karem contends that the equities and public
unquestionably constitutes irreparable injury.’ ” Pursuing    interest tilt in his favor because his First Amendment
Am.’s Greatness, 831 F.3d at 511 (internal quotation          interest outweighs any interest the White House has in
marks omitted) (quoting Mills v. District of Columbia,        enforcing Karem’s punishment immediately. Defendants,
571 F.3d 1304, 1312 (D.C. Cir. 2009)); see also Elrod v.      meanwhile, argue that Karem has asked for an unusually
Burns, 427 U.S. 347, 373–74 (1976).                           intrusive form of judicial relief: “a decree ordering

               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
               Case 1:18-cv-09433-LGS Document 72 Filed 09/04/19 Page 12 of 12


BRIAN J. KAREM, Plaintiff, v. DONALD J. TRUMP and..., Slip Copy (2019)
2019 WL 4169824

access” to the White House. Defs.’ Opp’n at 45.                       where constitutional rights are implicated. See, e.g., Vill.
                                                                      of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455
Beginning with Karem’s argument, the Court need not                   U.S. 489, 499 (1982) (“[P]erhaps the most important
recount the significance of his constitutional interests, and         factor affecting the clarity that the Constitution demands
the Court agrees that those interests outweigh the White              of a law is whether it threatens to inhibit the exercise of
House’s interest in maintaining order. See Transcript of              constitutionally protected rights.”). In granting Karem
Mot. Hr’g at 13, Cable News Network, Inc., No. 18 Civ.                relief, the Court finds only that the White House likely
2610, ECF No. 22 (“[T]he harm to [the reporter] from                  did not provide the requisite guidance in this specific
sustaining an ongoing violation of his Fifth Amendment                case—nothing more. And, as noted earlier, the Court does
due process rights outweighs the government’s interest in             not reach Karem’s independent free speech claim.
orderly, respectful press conferences.”). That Grisham’s
preliminary decision was not made until three weeks after
the July 11 incident, a period of time during which Karem
actively participated in questioning during press
conferences, also suggests that the White House can
afford to wait to enforce this sanction. Indeed, if
Defendants were to ultimately prevail in this case (as                                   IV. CONCLUSION
unlikely as that may be), the delayed imposition of
                                                                      For the foregoing reasons, Karem’s motion for a
Karem’s suspension would, in the Court’s view, achieve
                                                                      temporary restraining order and preliminary injunction is
the same deterrent effect.
                                                                      granted. Defendants are ordered to restore Karem’s hard
                                                                      pass. An order consistent with this Memorandum Opinion
Having said that, Defendants’ argument with respect to
                                                                      is separately and contemporaneously issued.
intrusiveness is certainly worth addressing. The Court
understands the White House’s desire to maintain a
degree of control over access and decorum, and at first               All Citations
glance, some might think the temporary suspension of a
single reporter’s press pass to be a relatively modest                Slip Copy, 2019 WL 4169824
exercise of such control. But as Sherrill makes clear, the
conferral of White House hard passes is no mere triviality.
And the need for regulatory guidance is at its highest
End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            10
